Citation Nr: 0429081
Decision Date: 10/22/04	Archive Date: 01/04/05


DOCKET NO. 02-17 637A                       DATE OCT 22 2004


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUE

Entitlement to an increased disability rating for a skin disorder, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by Cornelius Sullivan, Attorney at law

WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (the RO).

Procedural history

The veteran had active service from August 1960 to August 1964.

The veteran was granted service connection for a skin disorder (denominated by the RO as nevus unius lateris, left lower extremity) in a June 1969 rating decision, at which time a 10 percent disability rating was assigned.

The Board notes that the veteran sought an increased disability rating for his skin disorder in February 1994. The RO continued the 10 percent rating in a September 1994 rating decision, which the veteran appealed. The Board denied the veteran's appeal in a January 1998 decision. A motion for reconsideration of that decision was denied by the Board in May 2000.

In May 2002, the RO received the veteran's claim of entitlement to an increase in the disability rating assigned his skin disorder. In a July 2002 rating decision, the RO denied the claim. The veteran disagreed with the July 2002 rating decision and initiated this appeal. The appeal was perfected with the timely submission of the veteran's substantive appeal (VA Form 9) in November 2002.

Subsequently, in a December 2003 rating decision, the veteran's disability rating was increased to 30 percent. The veteran continued to express his disagreement with that rating. See AB v. Brown, 6 Vet. App. 35,38 (1993)(when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated). Moreover, the veteran specifically expressed his disagreement with that rating in a January 2004 statement.

- 2



The veteran offered personal testimony before the undersigned Veteran's Law Judge at a Travel Board hearing in May 2004. The transcript of the hearing is associated with the veteran's claims folder.

Issues not on appeal

The Board observes that the veteran withdrew a perfected appeal of a denial of service connection for a skull fracture in February 1995. Accordingly, that issue is no longer on appeal. However, it appears that the veteran raised claims of entitlement to service connection for several other disabilities in February 1995, which have not been adjudicated by the RO. Those include disorders of the back, knees and left ankle. It is unclear from the record whether the veteran still wishes to pursue such claims; however, those issues are referred to the RO for any action it deems appropriate.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran further action is required on his part.

REMAND

The basis for the Board's remand relates to a deficiency in VA's compliance with the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). Among other things, the VCAA redefines the obligations of VA with respect to its duty to notify and assist the veteran in the development of his claim. The VCAA is applicable to all claims filed on or after the date of its enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.

After a review of the record, the Board has determined that the RO has not properly notified the veteran of the provisions of the VCAA. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370,373-374 (2002).

- 3 



While a letter was sent to the veteran in October 2002 which was intended to comply with the VCAA notice requirements, that letter generically addressed the requirements to substantiate a claim of entitlement to service connection. Nowhere in that document did the RO include the requirements to substantiate an increased rating claim. As such, it cannot be said that the veteran was informed of the evidence necessary to substantiate his claim. The Board can identify no other document of record which satisfies the VCAA notice requirements for this claim.

On May 1, 2003, the United States Court of Appeals for the Federal Circuit in Disabled American Veterans v. Secretary a/Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the regulation giving the Board direct authority to cure a procedural defect in an appeal by providing the claimant with notice under the VCAA 38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the statutory authority, 38 U.S.C.A. § 5103(b). Thus, if, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may no longer be cured by the Board. Accordingly, the Board must remand the case to the agency of original jurisdiction because the record does not show that the veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Accordingly, this case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. VBA must assure that all notice and development required by the VCAA has been accomplished, including notifying the veteran of the evidence not of record that is necessary to substantiate his increased rating claim, the evidence he needs to submit and the evidence which will be obtained by VA. The Board also notes that VA regulations require that the veteran be notified that he may provide any evidence in his possession that pertains to the claim. See 38 U.S.C.A. § 5103 (West2002); 38 CFR § 3.159(b)(I) (2003).

-4



2. If the veteran submits additional evidence in response to the first action, and after undertaking any additional development it deems to be necessary, VBA should readjudicate the claim. If the claim remains denied, VBA should issue a supplemental statement of the case. Thereafter, the claims folder should be returned to the Board for further appellate review if in order.

The appellant has the right to submit-additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a . decision of the Board on the merits of your Appea1. 38 C.F.R. § 20.1100(b) (2002).

- 5 

